United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newman, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1549
Issued: January 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 27, 2016 appellant, through counsel, filed a timely appeal from a March 28, 2016
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
180 days elapsed from OWCP’s last merit decision dated February 25, 2015 to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 6, 2015 appellant, then a 56-year-old carrier (city), filed a claim for traumatic
injury (Form CA-1). She indicated that at 10:00 a.m. on January 6, 2015 she sprained her left
upper arm. On her Form CA-1, appellant listed the cause of injury as “Tray FSS” (flat
sequencing system), but did not otherwise describe how the alleged injury occurred.
By letter dated January 16, 2015, OWCP advised appellant that it required additional
factual and medical evidence to determine whether she was eligible for FECA benefits. It noted
that she had not provided a statement or description as to how her alleged January 6, 2015 injury
occurred. OWCP provided appellant a questionnaire to complete regarding the circumstances of
her alleged injury. Additionally, it asked her to submit a comprehensive medical report from her
treating physician describing her symptoms and a medical opinion explaining the cause of any
diagnosed condition. OWCP afforded appellant 30 days to submit the requested evidence.
Appellant did not submit any additional factual evidence.
By decision dated February 25, 2015, OWCP denied the claim, finding that appellant had
failed to meet her burden of proof to establish fact of injury.
In a January 6, 2015 report, received by OWCP on March 2, 2015, Dr. Christopher A.
Morgan, Board-certified in emergency medicine, advised that appellant felt a pop in her left
elbow on that date while picking up a mail tub filled with packages. Appellant rated her pain as
an eight on a scale of one to ten and reported having numbness in her fingertips. She underwent
x-ray tests, the results of which were negative. Dr. Morgan diagnosed a soft tissue injury and
restricted appellant from lifting more than five pounds with her left arm.
In a January 7, 2015 report, received by OWCP on May 20, 2015, Dr. Trishanna
Sookdeo, a specialist in family medicine, advised that appellant had worked for the employing
establishment for 26 years as a letter carrier. Appellant reported that her duties included
standing, walking, bending, stooping, lifting, pushing, pulling, reaching, twisting, and turning.
Dr. Sookdeo advised that appellant began to notice pain in her left arm, left elbow, left shoulder,
and left hand on January 6, 2015. Appellant asserted that the pain resulted from picking up a
mail tub weighing approximately 40 pounds. She reported that she heard a pop in her left elbow
and immediately began to feel pain, which radiated down to her fingers and hands. Dr. Sookdeo
noted that x-rays of appellant’s left elbow were negative and revealed that she had a soft tissue
injury. She opined that, based on appellant’s history, physical examination, and job
responsibilities that appellant had suffered an occupational injury on January 6, 2015.
Dr. Sookdeo diagnosed left elbow sprain and referred appellant to a chiropractor for a physical
rehabilitation evaluation.
In a January 16, 2015 report, received by OWCP on May 20, 2015, Dr. Sookdeo noted
that appellant’s left elbow condition had partially improved, although she still had complaints of
stiffness with bending of her left elbow. She related that appellant felt better to the extent that
she was ready to return to a modified job. Dr. Sookdeo recommended that she undergo a nerve
conduction velocity study of the left upper extremity in light of her left hand numbness and
tingling. She also prescribed continued physical rehabilitation and imposed work restrictions
with respect to lifting, pushing, and pulling.

2

In a February 18, 2015 report, received by OWCP on May 20, 2015, Dr. Sookdeo
essentially reiterated her previous findings and conclusions.
In an April 22, 2015 report, received by OWCP on May 20, 2015, Dr. Sookdeo advised
that appellant was undergoing chiropractic treatment and physical rehabilitation for her left
elbow once a week. She reported having better range of motion with diminished pain. In all
other respects, Dr. Sookdeo essentially reiterated her previous findings and conclusions.
Appellant also submitted several duty status (Form CA-17) reports from Dr. Sookdeo,
who advised that appellant was experiencing left elbow pain and diagnosed left elbow strain.
Additionally, Dr. Sookdeo checked a box marked “yes” on the CA-17s indicating that appellant’s
account of the January 6, 2015 work incident was consistent with how the injury occurred.
On February 18, 2016 appellant, through counsel, requested reconsideration.
By decision dated March 28, 2016, OWCP denied appellant’s request for reconsideration
as it neither raised substantive legal questions nor included pertinent and relevant new evidence
sufficient to require further merit review.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.4 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is
sought.5 A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.7

3

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.607.

5

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
6

Id. at § 10.606(b)(3).

7

Id. at § 10.608(a), (b).

3

ANALYSIS
OWCP denied appellant’s January 6, 2015 traumatic injury claim because she failed to
provide detailed information of how she had injured her left upper extremity in the performance
of duty. The Form CA-1 merely noted “Tray FSS” as the cause of injury. OWCP afforded
appellant the opportunity to supplement the record, but she did not respond to the January 16,
2015 questionnaire regarding the circumstances of her alleged injury. Consequently, it denied
the claim on February 25, 2015 because of appellant’s failure to establish the factual component
of fact of injury.8 Counsel timely requested reconsideration on February 18, 2016. However, he
neither alleged nor demonstrated that OWCP erroneously applied or interpreted a specific point
of law. Additionally, counsel did not advance any relevant legal arguments not previously
considered by OWCP. Thus, the Board finds that appellant is not entitled to a review of the
merits based on the first and second requirements under section 10.606(b)(3).9
Counsel also failed to submit any relevant and pertinent new evidence with the
February 18, 2016 request for reconsideration. As noted, the issue on reconsideration was
whether appellant established the factual component of fact of injury. Appellant had not
previously explained what she was doing with an FSS tray when she allegedly injured her left
upper extremity on January 6, 2015. OWCP received additional medical evidence since it
initially denied appellant’s claim on February 25, 2016. However, neither appellant nor counsel
submitted a statement from appellant or any witnesses regarding the circumstance of the alleged
January 6, 2015 employment incident.
The Board has held that the submission of evidence that does not address the particular
issue in the case does not constitute a basis for reopening the claim.10 Although the recently
submitted medical evidence indicates that appellant injured her left elbow lifting a tub of mail, to
date appellant has failed to provide a factual history of injury. Because appellant did not provide
any “relevant and pertinent new evidence,” she is not entitled to a review of the merits based on
the third requirement under section 10.606(b)(3).11 Accordingly, OWCP properly denied
appellant’s request for reconsideration under 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

8

To determine if an employee sustained a traumatic injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally, fact of injury consists of two components that
must be considered in conjunction with one another. The first component is whether the employee actually
experienced the employment incident that allegedly occurred. The second component is whether the employment
incident caused a personal injury. Elaine Pendleton, 40 ECAB 1143 (1989).
9

20 C.F.R. § 10.606(b)(3)(i) and (ii).

10

See David J. McDonald, 50 ECAB 185 (1998).

11

20 C.F.R. § 10.606(b)(3)(iii).

4

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 18, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

